            Case 2:20-cv-04494-JP Document 1 Filed 09/14/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                       :
 NICOLE COLCHETE,                                      :   CIVIL ACTION
                                 Plaintiff,            :
                       v.                              :   ARBITRATION-ELIGIBLE
                                                       :
 PIONEER ACADEMICS PBC,                                :   JURY TRIAL DEMANDED
                      Defendant.                       :
                                                       :

                                              COMPLAINT

       Nicole Colchete (“Plaintiff”) brings this lawsuit against Pioneer Academics PBC

(“Defendant”), seeking all available relief under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §§ 201, et seq., and the Pennsylvania Minimum Wage Act (“PMWA”), 43 P.S. §§

333.101, et seq.

                                  JURISDICTION AND VENUE

       1.        Jurisdiction over the FLSA claim is proper under 29 U.S.C. § 216(b) and 28

U.S.C. § 1331.

       2.        Jurisdiction over the PMWA claim is proper under 28 U.S.C. § 1367.

       3.        Venue in this Court is proper under 28 U.S.C. § 1391.

                                               PARTIES

       4.        Plaintiff resides in Philadelphia, PA (Philadelphia County).

       5.        Defendant is a corporate entity headquartered in Philadelphia, PA (Philadelphia

County).

       6.        Plaintiff is an employee covered by the FLSA and PMWA.

       7.        Defendant is an employer covered by the FLSA and PMWA.
             Case 2:20-cv-04494-JP Document 1 Filed 09/14/20 Page 2 of 3




                                             FACTS

       8.      Plaintiff worked for Defendant in Philadelphia from approximately March 2018

until approximately February 2019.

       9.      Defendant paid Plaintiff an annual salary of approximately $36,500.

       10.     Defendant required Plaintiff to work long hours. Specifically, Plaintiff regularly

worked over 60 hours per week and sometimes worked over 70 hours per week.

       11.     Defendant did not pay plaintiff any overtime premium pay for hours worked over

40 per week.

                                           COUNT I
                                  (Alleging FLSA Violations)

       12.     The FLSA requires that employees receive overtime premium compensation “not

less than one and one-half times” their regular pay rate for hours worked over 40 per week. See

29 U.S.C. § 207(a)(1).

       13.     Defendants violated the FLSA by failing to pay Plaintiff overtime premium

compensation for hours worked over 40 per week.

       14.     In violating the FLSA, Defendants acted willfully and with reckless disregard of

clearly applicable FLSA provisions and, as such, willfully violated the FLSA.

                                          COUNT II
                                 (Alleging PMWA Violations)

       15.     The PMWA requires that employees receive overtime premium compensation

“not less than one and one-half times” the employee’s regular pay rate for hours worked over 40

per week. See 43 P.S. § 333.104(c).

       16.     Defendants violated the PMWA by failing to pay Plaintiff overtime premium

compensation for all hours worked over 40 per week.




                                                2
          Case 2:20-cv-04494-JP Document 1 Filed 09/14/20 Page 3 of 3




                                       JURY DEMAND

     Plaintiff demands a jury trial.

                                  PRAYER FOR RELIEF

     Plaintiff seeks the following relief:

     A.     Unpaid overtime wages and prejudgment interest;

     B.     Liquidated damages to the fullest extent permitted under the FLSA;

     C.     Litigation costs, expenses, and attorneys’ fees; and

     D.     Such other and further relief as the Court deems just and proper.

Date: September 14, 2020                                Respectfully,

                                                        /s/ Peter Winebrake
                                                        Peter Winebrake
                                                        Winebrake & Santillo, LLC
                                                        715 Twining Road, Suite 211
                                                        Dresher, PA 19025
                                                        (215) 884-2491

                                                        Plaintiff’s Counsel




                                             3
